UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6608


WALTER TIMOTHY GAUSE,

                     Petitioner - Appellant,

              v.

FRANK L. PERRY,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:16-cv-00631-FDW)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Timothy Gause, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Timothy Gause seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60 motion for relief from the court’s prior judgment denying relief on his 28 U.S.C.

§ 2254 petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gause has not made

the requisite showing. The claims Gause raised in his Rule 60 motion challenged the

validity of his convictions, and, thus, the motion should have been construed as a

successive § 2254 petition. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005); United

States v. McRae, 793 F.3d 392, 397-99 (4th Cir. 2015). Absent prefiling authorization

from this court, the district court lacked jurisdiction to entertain Gause’s successive § 2254

petition. See 28 U.S.C. § 2244(b)(3). Accordingly, we deny a certificate of appealability

and dismiss the appeal.



                                               2
       We deny Gause’s omnibus motion for judicial notice, motion to appoint counsel,

and motion for leave to use original records. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3